DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner’s amendment corrects an grammatical error in claim 2, as follows:
IN THE CLAIMS
Claim 2 has been amended to:
--The pipe apparatus of claim 1, in which each pipe layer and each segmentation ring [[is]] comprises one or more of metal, plastic, high-density polyethylene, flexpipe, glass, fiberglass, ceramic, and concrete.--

Reasons for Allowance
Claims 1-12, 14-18 and 38-40 is/are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter:  “…at least one segmentation ring (104), with at least two predesigned openings (105, 109), defining at least one segment in the interconnectable pipe apparatus;…at least one electronic information and communication wireless module embedded in the at least one segmentation ring (104), comprising at least one wireless information and communication station located within the annular gap (103)…”



With respect to independent claim 38, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter (which is essentially equivalent to the allowable subject matter for claim 1):  “…at least one segmentation ring (104) positioned within the annular gap (103) and comprising at least one opening (105, 106) formed therein,…a wireless communication device comprised within the segmentation ring (104) and configured to receive wireless communications via the annular gap (103)…”
(Claim 39 is dependent on claim 38.)

With respect to independent claim 40, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter (which is essentially equivalent to the allowable subject matter for claim 1):  “…wherein the adjacent wireless communication devices are comprised in respective adjacent segmentation rings (104) positioned within an annular gap (103) defined between inner and outer conduit layers of a conduit.”

Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record discussed below but not relied upon is considered most pertinent to applicant's disclosure.
WO 2014/091513 A3 to Soda and US 9,274,020 B2 to Chernov et al., in combination, disclose essentially all the features recited in independent claims 1, 38 and 40, except for the allowable subject matters.


    PNG
    media_image1.png
    464
    875
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    226
    560
    media_image2.png
    Greyscale

wherein the detection units (1) comprise a container (6) fixedly applied to the pipeline (2),
wherein the detection units (1) comprise a plurality of sensors housed within the container (6) capable of detecting and measuring, with respect to predetermined reference thresholds, one or more of the following physical quantities: linear and angular accelerations, magnetic field, variations in temperature, pressure variations, and possibly ultrasound waves; and
wherein the detection units (1) comprise a communication module (8) for the communication between units (1) and with the central unit (4).

Chernov, on the other hand, discloses a system and a method for detecting liquid water. The method includes establishing signal communication between an RFID tag (120) and an RFID reader (110), monitoring a signal communication between the RFID tag (120) and the RFID reader (110) and 

    PNG
    media_image3.png
    608
    422
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    846
    726
    media_image4.png
    Greyscale

It appears obvious to one ordinarily skilled in the art to apply Chernov disclosure to Soda sustem/method by having the detection unit (1) comprise an RFID tag and an RFID reader, monitoring ae signal communication between the RFID tag and the RFID reader and determining that liquid water is disposed between the RFID tag and the RFID reader or on the RFID tag if the signal communication between the RFID tag and the RFID reader is disrupted, interrupted or terminated, in order to detect a leak in the network.  However, Soda as modified would fall short of disclosing, or rendering obvious, the allowable subject matters of having the detection unit (1) positioned in a segmental rings which segment an 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        January 10, 2022